Title: To George Washington from Josiah Quincy, 31 October 1775
From: Quincy, Josiah
To: Washington, George



May it please your Excellency,
Braintree [Mass.]Octo. 31 1775.

My worthy and dear Friend Doctr Franklin, the honble Mr Bowdoin, Doctr Winthrop, and Doctr Cooper, were, the last Week, so kind as to honour me with a friendly Visit: The Conversation naturally turned, upon the savage Cruelty we are dayly suffering, from the unrelenting Vengeance of a tyrannical Government: In the Course of it, the stoping up the Harbor of Boston, as one salutary Measure, was thought well worthy the Attention of our state Pilots; and upon my saying I had once, if not more than once hinted the Scheme to your Excellency, they desired me to communicate my Sentiments to you, once more, in writing; especially, as I had lately received, a Letter from the honble J: Adams Esqr. in Phildia, in Answer to one of mine, which seemed to throw new Light upon the Subject: This, Sir, I beg may be a sufficient Apology, for transmitting to you the following Extracts of those Letters; with what has further occurred to my Mind, since they were wrote. In my Letter I thus write . . . “In my former Letter I said, ‘the Harbor might be blocked up, and both Seamen & Soldiers made Prisoners at Discretion,’ which seems to you incredible: Please to read, at your Leasure the following Explanation: There are but two Channels, through which ships of Burthen can safely pass, to and from Boston: One of them runs, between the west Head of Long Island and the Moon, (so called) and is about a mile across: This is too shallow for any Ship of War above 20 Guns: The Other is called the Ship Channel, and runs between the east Head of Long Island, and the south Point of Deer Island;

and is something better than a Mile from Side to Side: This, the only Channel through which capital Ships can pass, leads, outward bound, through the Narrows, between Gallops Isld and Lovels Island, where the Channel is not wider than the Length of a 50 gun Ship: In the Opening between Gallops Isld & Georges Isld is Nantasket Road; where one Frigate is always stationed to gaurd the Narrows from being stoped up. Upon these Facts I thus reason.
[“]The Moon Island communicates at low Water with Squantum Neck, almost dry shod: A defensible Fort therefore, may be so placed upon Squantum, as to cover the Retreat not only from the Moon, but from Squantum to the Main. One upon the east Head of the Moon, and another on the west Head of Long Island, secures that Passage, and covers the Retreat from the Latter to the Former. Another upon the Summit in the middle of Long Island, covers the Shore on both Sides, so as that no Force can land without being greatly annoyed, if not intirely prevented. Another strong Fort, with heavy Cannon, at the east Head of Long Isld would command, not only the Ship Channel that runs by it, but the Narrows and Nantasket Road, so that no Ship could remain there with Safety, and consequently, we might by sinking Hulks in the Narrows prevent, any Ship of Force from going out or coming in. If the Passage through the Narrows is not stoped, I am sensible, that a Ship, with a fresh Gale of Wind and flood Tide, which is rapid between Long Island and Deer Island, might run through without any great Hazard: But, after the east Head of Long Island is fortified, I can foresee Nothing to hinder the Narrows being reduced, to such a Depth of Water, as that no Vessel of Force can pass through there: This being effected, as I said above, both Seamen and Soldiers, if they dont escape, by a timely Flight, must become Prisoners at Discretion. I have been told there is in one of the late English Magazines, an accurate Draft of the Harbor, which upon Examination will enable you to determin, with Precision, the Bearings & Distances from Island to Island, and the Depth of Water between them; and consequently, whether such a Scheme is practicable or not.”
Mr Adams, in Answer writes thus. “I am much obliged by your kind Explanation of your Opinion that the Harbor might be blocked up. I must confess, althô I was born so near it, I

never understood before the Course of the Channel, and the Situation of the Harbor so well. I have carefully compared your Disciption of Squantum, the Moon, Long Island, Gallop’s Island, Lovel’s Island, and George’s; the Narrows and Nantasket Road, with ‘A Plan of the Town and Chart of the Harbor of Boston, exhibiting a View of the Islands, Castle Fort, and Entrances into the said Harbor, which was published in London last February.’ This Plan I knew to be inaccurate in some Particulars, and the Chart may be so in others: but, by the best Judgment I can make upon comparing your Facts with the Chart, and considering the Depths of Water marked on this Chart, I think it extremely probable with you, that Nothing but Powder & Cannon are wanting, to effect the important Purposes you mention, that of making Soldiers & Sailors Prisoners at Discretion.
[“]Doctr Franklin’s Row Gallies are in great forwardness: seven of them are compleatly manned armed &ca—I went down the River the other Day with all of them. I have as much Confidence in them as you have. But the People here have made . . . Machines to be sunk in the Channel of Delaware River. Three Rowes of them are placed in the River, with large Timbers barbed with Iron. They are frames of Timber sunk with Stone—Machines very proper, for our Channel in the Narrows.”
Doctr Franklin says they may be made in the Form of a Chevaux de Frize and used to great Advantage.
I have wrote to Mr Adams for a Moddel of the Machines he mentions, with explicit Directions how to sink and secure them from being weighed or destroyed by the Enemies Ships: For my own Part, since I have read what my Friend has wrote, I am more than ever convinced, of the Practicability of not only securing the Harbour, but relieving the Town of Boston, by making the present Possessors of it our Prisoners; and that without shedding much more human Blood, provided we can once possess & fortifie long Island. I doubt not, your Excellency will readily agree with me, that these are become objects of much greater Importance, since the Destruction of Falmouth demonstrates, the malicious Resolution of our barbarously civilized Enemies, to destroy all the rest of our Maritime Towns, if they can.
If your Excellency should think the above Sentiments worthy


  

of your Attention, and for maturing your Judgment, conclude it necessary to take an occular View of the Harbour and Islands; please to accept of my cordial Invitation, to refresh or repose your Self at my House; where my Happiness will be in Proportion to the Freedom with which you receive the friendly Salutation of Your Excellency’s, most obedient humble Servant

Josa. Quincy

